
	
		II
		112th CONGRESS
		2d Session
		S. 2530
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mr. Kohl introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  compression-ignition internal combustion piston engines. 
	
	
		1.Certain Compression-ignition internal
			 combustion piston engines
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Compression-ignition internal combustion piston engines with
						cylinder capacity of less than 1 liter, for use in vehicles of subheading
						8709.19.00 (provided for in subheading 8408.20.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to articles entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
